                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                         AT CHATTANOOGA

 JAMES R. JARVIS, AMELIA E. JARVIS,                          )
 ANDRE D. MONTGOMERY, BONITA                                 )
 MONTGOMERY, ALLARD J. NAYADLEY                              )
 and JANET L. NAYADLEY                                       )
                                                             )   Case No. 1:17-cv-00172
 v.                                                          )
                                                             )   Mag. Judge Christopher H. Steger
 HAMILTON COUNTY DEPARTMENT OF                               )
 EDUCATION, TENNESSEE DEPARTMENT                             )
 OF CHILDREN'S SERVICES, HAMILTON                            )
 COUNTY, TENNESSEE, HAMILTON                                 )
 COUNTY DISTRICT ATTORNEY'S OFFICE,                          )
 MARSHALL N. PINKSTON and FRED R.                            )
 SMITH, JR.                                                  )

                                         MEMORANDUM OPINION

 I.         Introduction

            On December 22, 2015, during a multi-day, school-sponsored trip to a basketball

 tournament, upper-level students on the Ooltewah High School basketball team assaulted freshman

 members of the team with a pool cue 1 in an incident that drew local outrage and national attention.

 Plaintiffs Andre Montgomery, Allard Nayadley, and James Jarvis were, at that time, the basketball

 coach, Athletic Director, and Principal, respectively, at Ooltewah High School. These Plaintiffs

 filed the present lawsuit alleging that Defendants took illegal actions against them in the aftermath

 of the assault.

            Defendants in this lawsuit are comprised of the Tennessee Department of Children's

 Services ("TDCS"); the Hamilton County District Attorney General's Office ("HCDAGO"); the

 Hamilton County Department of Education ("HCDE"); HCDE's former Superintendent, Fred




 1
     [See Amended Complaint, Ex. 11 at p. 3, Doc. 128-12].



Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 1 of 35 PageID #: 1750
 Smith; and Hamilton County District Attorney General Marshall N. Pinkston ("Pinkston"). 2 Each

 Defendant has filed a motion to dismiss this action for lack of subject matter jurisdiction and/or

 failure to state a claim upon which relief can be granted.

         For the reasons set forth below, the Court will DISMISS WITH PREJUDICE all federal

 causes of action and will DISMISS WITHOUT PREJUDICE all state law causes of action. The

 Court will enter an appropriate order and judgment in Defendants' favor.

 II.     Background

         A.       Procedural History

         Plaintiffs filed this action on June 19, 2017. Subsequently, Defendants each moved to

 dismiss the lawsuit. In response to the motions to dismiss, Plaintiffs moved to amend their 30-page

 complaint. After reviewing the complaint and the proposed amended complaint (which had grown

 to 34 pages), the Court denied the motion to amend because the proposed amended complaint was

 organized in a manner that made it extremely difficult for the Court to determine whether it

 complied with the requirement set forth in Fed. R. Civ. P. 8 to provide "a short and plain statement

 of the claim showing that the pleader is entitled to relief." [Feb. 23, 2018 Order, Doc. 125]. The

 Court did, however, give Plaintiffs leave to file another amended complaint. In doing so, the Court

 provided specific instructions regarding the structure and organization Plaintiffs should utilize to

 clarify: (1) which Plaintiffs were bringing which claims against which Defendants; and (2) the

 facts relied upon by Plaintiffs to support each specific claim. [Id.]. The Court instructed Plaintiffs

 that leave to amend "is not a license to extend the Amended Complaint beyond the claims and



 2
   Pinkston is named in the caption of the Amended Complaint as Marshall N. Pinkston. He is also referenced in the
 body of the Amended Complaint in multiple ways. For example, Pinkston is referred to as "Neal Pinkston,"
 [Amended Complaint ¶¶ 183 and 185, Doc. 128]; "the District Attorney General of Hamilton County," [id. ¶ 11];
 "the Hamilton County District Attorney General," [id. ¶ 11]; and the "Hamilton County District Attorney" [id. ¶ 63].
 The Court recognizes that these names refer to the same person. The Court will refer to this Defendant as "Pinkston"
 or "Hamilton County District Attorney General Pinkston."



Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 2 of 35 PageID #: 1751
 facts alleged in the proposed amended complaint. It is simply an opportunity for Plaintiffs to

 organize and clarify their claims so that the Court can better determine what claims are properly

 before the Court." [Id. at 3]. The Court then denied the pending motions to dismiss without

 prejudice. [Id.]. In response, Plaintiffs filed the current 73-page Second Amended Complaint with

 fourteen exhibits (for purposes of brevity, this pleading will be referred to hereinafter as "Amended

 Complaint") [Doc. 128]. Defendants responded with their respective motions to dismiss. The Court

 will separately address each motion to dismiss.

         B.       The Amended Complaint

         The fact section of the Amended Complaint consists of 29 pages and 186 paragraphs. Not

 all of the factual allegations are relevant to each claim—neither are they relevant to each

 Defendant. While the Court makes no finding as to the truth of the allegations in the Amended

 Complaint, it will—solely for purposes of addressing the motion to dismiss—accept as true all

 well pleaded allegations. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). A synopsis of

 the facts alleged by Plaintiffs is set forth below.

              •   Ooltewah High School is located in Hamilton County, Tennessee. [Amended
                  Complaint ¶ 4]. Plaintiff Andre Montgomery (African-American) was the
                  basketball coach at Ooltewah High School. [Id. ¶ 5 ]. Plaintiff Allard Nayadley
                  (Caucasian) was the Assistant Principal and Athletic Director. [Id. ¶ 4 ]. Plaintiff
                  James Jarvis (Caucasian) was the principal. [Id. ¶ 4].

              •   On the evening of December 22, 2015, the Ooltewah High School basketball team
                  was staying in a cabin in Gatlinburg—located in Sevier County, Tennessee—where
                  the team was participating in a five-day basketball tournament. [Id. ¶¶ 12, 24].

              •   After dinner, while Coach Montgomery was washing dishes, three players assaulted
                  a fourth player in another part of the cabin. [Id. ¶¶ 25-26].

              •   Coach Montgomery transported the injured player to the hospital. [Id. ¶ 27]. Upon
                  arrival at the hospital, Montgomery was unsuccessful in his attempt to reach the
                  injured player's mother, but he was able to notify the injured player's grandmother
                  of the assault. [Id. ¶ 28]. In addition, "[l]aw enforcement authorities were notified
                  of the assault" [Id. ¶ 29]; Montgomery's "designee" contacted the parents of all of



Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 3 of 35 PageID #: 1752
             the players; Montgomery "reported to HCDE designated officials all facts as he
             knew them" [Id. ¶¶ 30-31, 36]; and "[t]he injured player was diagnosed with simple
             pain and sent back to the cabin." [Id. ¶ 33].

         •   Law enforcement arrived at the cabin and began an investigation. [Id. ¶ 32]. Coach
             Montgomery and the investigating law enforcement officer decided the injured
             player needed a trauma center. An ambulance transported him to the trauma center
             in Knoxville, Tennessee, where the injured player remained for five days. [Id. ¶¶
             37-39].

         •   The Gatlinburg Police Department investigated the assault and concluded that
             Montgomery, Nayadley, and Jarvis had not committed any crime. [Id. ¶ 45]. The
             Sevier County District Attorney General's Office charged one player with rape and
             sexual assault. [Id. ¶ 53].

         •   On January 14, 2016, Hamilton County District Attorney General Pinkston issued
             a Juvenile Court summons to Montgomery and Nayadley for failing to report child
             abuse in violation of state law. [Id. ¶ 63]. Pinkston violated Montgomery's and
             Nayadley's due process rights by insisting on a preliminary hearing in Juvenile
             Court when the statute under which they were charged did not provide for one. [Id.
             ¶ 64]. Pinkston signed a complaint in Hamilton County Juvenile Court initiating
             prosecution of Montgomery and Nayadley for failure to report child abuse or child
             sexual abuse in violation of state law. [Id. ¶ 65].

         •   The media issued inaccurate reports about what had happened, and none of the
             Defendants attempted to correct those reports. [Id. ¶¶ 46-51]. "[O]n January 15,
             2016, Pinkston spoke to News Channel 9 and stated '[a]ny time kids can't go to
             school or enjoy themselves without fear of violence, it is not a good thing. It's
             troubling.'" [Id. ¶ 55]. Pinkston gave false information to a reporter that four players
             were sexually assaulted. An article repeating this information was published in the
             "Times Free Press" newspaper on January 21, 2016. [Id. ¶ 51].

         •   Based on the definition of child abuse and child sexual abuse under Tennessee law,
             neither Montgomery nor Nayadley was required to report the incident as child
             abuse or child sexual abuse, and, therefore, probable cause was lacking to charge
             them with the crime of failure to report the same in violation of Tennessee law. [Id.
             ¶¶ 73-74, 77-78].

         •   At the preliminary hearing in Juvenile Court, a Tennessee Department of Children's
             Services (TDCS) representative testified that, pursuant to TDCS Administrative
             Policies and Procedures 14.1, Montgomery and Nayadley had no duty under
             Tennessee law to report the December 22, 2015, assault as child abuse or child
             sexual abuse because the incident did not qualify as such under Tennessee law. [Id.
             ¶¶ 66-71].




Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 4 of 35 PageID #: 1753
             •    The "Sevierville [sic] County District Attorney General's Office refused to
                  prosecute Montgomery or Nayadley because they had committed no wrongdoing."
                  [Id. ¶ 75].

             •    Nevertheless, on February 15, 2016, "Pinkston brought criminal indictments [in the
                  Hamilton County, Tennessee Criminal Court for failure to report child sexual
                  abuse] which were grossly unreasonable" because Montgomery and Nayadley were
                  not required under Tennessee law to report the December 22, 2015, assault as child
                  sexual abuse. [Id. ¶¶ 76-78, 88; see also Ex. 10 to Amended Complaint, State v.
                  Montgomery, No. 298399, slip op. at 1 (Hamilton Cnty Crim. Ct. Dec. 16, 2016) 3].

             •    From February 15, 2016, through December 2016, Pinkston gave interviews to the
                  media in which he gave false and inaccurate information regarding the assault in
                  Gatlinburg including that Montgomery and Nayadley had violated state law by
                  failing to report child sexual abuse. [Id. ¶¶ 55-62, 72, 89-90].

             •    On May 11, 2016, Nayadley accepted pre-trial diversion. [Amended Complaint ¶
                  80]. Nayadley faces loss of his teaching license "because of his prosecution and his
                  decision to accept judicial diversion." [Id. ¶ 86].

             •    On September 16, 2016, Pinkston published a report that contained many false and
                  inaccurate allegations concerning Montgomery, Nayadley, and Jarvis—including
                  that they knew of ongoing hazing and bullying on the basketball team and had
                  refused to stop it. [Id. ¶¶ 91-100]. "Pinkston maintained a website dedicated to
                  activity on the failure to report case unfairly titled Ooltewah High School
                  Basketball Team Sexual Assaults; [sic] and also sought to participate in public press
                  conferences and appearances on the issue." [Id. ¶ 65 ].

             •    On December 16, 2016, the Hamilton County Criminal Court dismissed the charges
                  against Montgomery finding that Montgomery had no duty under Tennessee law to
                  report the December 22, 2015 assault as child sexual abuse because the assault did
                  not meet the statutory definition of child sexual abuse. [Id. ¶¶ 82, 172; Montgomery,
                  No. 298399, slip op. at 3-6].

             •    Pinkston "through conscious disregard, persisted in prosecuting Montgomery . . .
                  and Nayadley for approximately one year." [Id. ¶ 79]. "Pinkston took it upon
                  himself to pursue criminal charges when none could be pursued . . . set[ting] in
                  motion a chain of events which have forever damaged Montgomery and Nayadley
                  in their professions as coaches and teachers." [Id. ¶ 83]. Pinkston engaged in extra-
                  judicial statements which "could only prejudice the public or otherwise influence
                  the public against Montgomery, Nayadley, and Jarvis." [Id. ¶ 89].


 3
  The Hamilton County Criminal Court's opinion indicated Pinkston charged Montgomery with failure to report
 "child sexual abuse" only—not "child abuse." [Montgomery, No. 298399, slip op. at 1]. This opinion shall
 hereinafter be cited as "Montgomery, No. 298399, slip op. at ___."




Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 5 of 35 PageID #: 1754
             •   Pinkston made false, extra judicial statements in his September 16, 2016, report
                 that Montgomery and his wife attempted to cover up crimes, failed to preserve
                 evidence, told players not to discuss the incident with their parents, ignored
                 complaints of hazing and bullying, knew of other assaults by team members against
                 other team members, and did not care about the injured player; these false
                 statements influenced the public against Montgomery, Nayadley, and Jarvis. [Id. ¶¶
                 90, 93, 94, 96, 97, 99].

             •   Montgomery, Nayadley, and Jarvis each had employment contracts with HCDE.
                 [Id. ¶¶ 113-118]. HCDE and Superintendent Smith suspended Montgomery and
                 Nayadley without pay on or about January 4, 2016. [Id. ¶¶ 84-85, 117-123].

             •   Pinkston acted "in concert" with HCDE and Smith to "unreasonably and
                 discriminatorily punish[] Jarvis." [Id. ¶ 87].

             •   On June 20, 2016, HCDE demoted Jarvis by removing him as Principal of
                 Ooltewah High School and reassigning him as Assistant Principal at East Hamilton
                 High School. [Id. ¶¶ 122-123, Ex. 17 to Amended Complaint]. This demotion was
                 a "de facto termination" of Jarvis' employment. [Id. ¶ 173].

             •   These actions against Jarvis were taken without justification and without due
                 process in violation of his contract with HCDE and were motivated by race and age
                 discrimination. [Id. ¶¶ 117-122,124-142].

             •   In December 2015, DCS "lodged a charge of lack of supervision against Mr.
                 Montgomery." [Id. ¶ 143]. On February 28, 2016, "DCS filed charges against
                 Montgomery . . . alleging lack of supervision" and those charges are still pending.
                 [Id. ¶¶ 165-166]. These charges were motivated by racial discrimination and
                 violated Montgomery's due process rights. [Id. ¶¶ 144-168]. As a result of the
                 charges by DCS, Montgomery is unable to work as a teacher, coach or in any other
                 capacity in any school system or college. [Id. ¶167].

             •   Plaintiffs seek compensatory and punitive damages only; they do not seek any form
                 of equitable or injunctive relief. [Id. at pp. 71-72].

 III.   Standard of Review

        A.       Rule 12(b)(1) Standard

        A motion to dismiss under Fed. R. Civ. P. 12(b)(1) is an assertion that Plaintiff's claims

 for relief should be dismissed because the Court lacks subject matter jurisdiction to consider such

 claims. The court in Alpine Industries v. FTC, 40 F. Supp.2d 938, 940 (E.D. Tenn. 1998), set

 forth the correct procedures to review a motion to dismiss for lack of subject matter jurisdiction



Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 6 of 35 PageID #: 1755
 pursuant to Fed. R. Civ. P. 12(b)(1):

        Motions to dismiss for lack of subject matter jurisdiction under Fed. R. Civ. P.
        12(b)(1) generally come in two varieties. First, a facial attack on the basis for
        subject matter jurisdiction alleged in a complaint merely questions or tests the
        sufficiency of the pleading. In considering such facial attacks, the correct standard
        of review for a trial court is to take the allegations of fact in the complaint as being
        true. Ohio Nat. Life Ins. Co. v. United States, 922 F.2d 320, 325 (6th Cir.1990). On
        the other hand, when a court reviews a complaint which is under factual attack by
        a defendant, the allegations of fact in the complaint are not presumed to be true. If
        there is a factual dispute, the district court must weigh the conflicting evidence to
        determine whether jurisdiction exists. The district court has broad discretion to
        consider affidavits, documents outside the complaint, and to even conduct a limited
        evidentiary hearing if necessary to resolve disputed jurisdictional facts. Id.
        Consideration of such evidence does not convert the motion into one for summary
        judgment.

 In the instant case, all attacks on the subject matter jurisdiction of this Court are facial attacks—

 questioning or testing the sufficiency of the pleading—and can be resolved based on the allegations

 in the Amended Complaint and the exhibits attached to it. Consequently, for purposes of

 Defendants' Rule 12(b)(1) motions to dismiss, the correct standard of review for the Court is to

 take the allegations of fact in the complaint as being true.

        B.      Rule 12(b)(6) Standard

        A motion to dismiss under Fed. R. Civ. P. 12(b)(6) is an assertion that the complaint fails

 to state a claim upon which relief can be granted. Such a motion to dismiss is meant to test the

 sufficiency of the complaint; it does not resolve the facts of the case. Cox v. Shelby State Cmty.

 Coll., 48 F. App'x. 500, 503 (6th Cir. 2002); Metz v. Supreme Court of Ohio, 46 F. App'x. 228,

 233 (6th Cir. 2002); Thielen v. GMAC Mortg. Corp., 671 F. Supp. 2d 947, 950 (E.D. Mich. 2009).

 In determining whether a party has set forth a claim in his complaint upon which relief can be

 granted, all well-pleaded factual allegations contained in the complaint must be accepted as true.

 Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). This tenet does not apply to legal

 conclusions set forth in a complaint. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). "Threadbare




Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 7 of 35 PageID #: 1756
 recitals of the elements of a cause of action, supported by mere conclusory statements, do not

 suffice." Id. More than "unadorned, the-defendant-unlawfully-harmed me accusation[s]" are

 required to state a claim. Id. "Nor does a complaint suffice if it tenders 'naked assertion[s]' devoid

 of 'further factual enhancement.'" Id. at 696 (brackets original) (quoting Bell Atlantic Corp. v.

 Twombly, 550 U.S 544, 557 (2007)). The complaint must state "a plausible claim." Iqbal, 556

 U.S. at 679. "A claim has facial plausibility when the plaintiff pleads factual content that allows

 the court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

 Id. at 678. In determining whether a complaint states a plausible claim for relief, the Court may

 draw on its judicial experience and common sense. Id. at 679. Well-pleaded facts that permit the

 court to infer no more than a mere possibility of misconduct will not permit a complaint to survive

 a motion to dismiss. Id.

 IV.    Analysis

        A.      Tennessee Department of Children's Services' Motion to Dismiss

                1.      Background

        In Count Two of the Amended Complaint, Montgomery brings a claim against TDCS

 under 42 U.S.C. § 1981. In this claim, Montgomery alleges that TDCS "deprived Montgomery of

 his ability to maintain his employment contract with HCDE" by charging him with lack of

 supervision when similarly-situated Caucasian coaches whose players engaged in conduct similar

 to that which gave rise to this action were not charged with lack of supervision. [Amended

 Complaint ¶¶ 208, 210-212].

        In Count Four, Montgomery brings a claim against TDCS under 42 U.S.C. § 1983 alleging

 TDCS violated his due process rights by "indicat[ing] and subsequently substantiat[ing]

 Montgomery for lack of supervision all without a hearing or an opportunity to present a defense




Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 8 of 35 PageID #: 1757
 to defend himself" and by "publishing substantiations to his employer while he had both criminal

 and civil matters pending—which is against [T]DCS policy and regulation." [Amended Complaint

 ¶¶ 267-268].

                   2.       Montgomery's Claims Against TDCS Brought Under 42 U.S.C. § 1981
                            and 42 U.S.C. § 1983

          TDCS relies upon Fed. R. Civ. P. 12(b)(1) in moving to dismiss [Doc. 135] Montgomery's

 claims brought under 42 U.S.C. §§ 1981 and 1983. More specifically, TDCS asserts that this Court

 lacks subject matter jurisdiction to hear Montgomery's claims against it because, as a subdivision

 of the State of Tennessee, it is entitled to sovereign immunity under the Eleventh Amendment of

 the United States Constitution. There is no dispute that TDCS is a subdivision of the State of

 Tennessee. Plaintiffs expressly admit this fact in paragraph 10 of the Amended Complaint.

          Although the plaintiff generally bears the burden of proving federal subject matter

 jurisdiction in response to a motion brought under Fed. R. Civ. P. 12(b)(1), the entity claiming

 sovereign immunity under the Eleventh Amendment bears the burden of proving its entitlement to

 such immunity. Gragg v. Ky. Cabinet for Workforce Dev., 289 F.3d 958, 963 (6th Cir. 2002). The

 Eleventh Amendment stands for the constitutional principal that state sovereign immunity limits a

 federal court's jurisdiction under Article III. 4 Seminole Tribe of Florida v. Florida, 517 U.S. 44,

 93 (1996). Absent congressional abrogation or a state's waiver of its Eleventh Amendment

 immunity, the Eleventh Amendment bars suits for money damages against the state and state

 officials sued in their official capacities. Kentucky v. Graham, 473 U.S. 159, 169 (1985); Maben




 4
  The Eleventh Amendment provides:
         The Judicial power of the United States shall not be construed to extend to any suit in law or equity,
         commenced or prosecuted against one of the United States by Citizens of another State, or by
         Citizens or Subjects of any Foreign State.
 U.S. Const. amend. XI




Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 9 of 35 PageID #: 1758
 v. Thelen, 887 F.3d 252, 270 (6th Cir. 2018); Russell v. Lundergan-Grimes, 784 F.3d 1037, 1046

 (6th Cir. 2015).

          Congress did not abrogate Eleventh Amendment immunity for actions brought against

 states under 42 U.S.C. § 1983 or 42 U.S.C. § 1981. See Quern v. Jordan, 440 U.S. 332, 345 (1979)

 (no abrogation of Eleventh Amendment immunity for claims brought under Section 1983); Boler

 v. Early, 865 F.3d 391, 410 (6th Cir. 2017) (same); Freeman v. Mich. Dep't of State, 808 F.2d

 1174, 1178–79 (6th Cir. 1987) (no abrogation of Eleventh Amendment immunity for claims

 brought under Section 1981). Moreover, Tennessee has not waived its Eleventh Amendment

 immunity for claims brought under Section 1983 or Section 1981. See Berndt v. Tennessee, 796

 F.2d 879, 881 (6th Cir. 1986) (no consent to suit under 42 U.S.C. § 1983); Henderson v. Sw. Tenn.

 Cmty. Coll., 282 F. Supp. 2d 804, 807 (W.D. Tenn. 2003) (Tennessee has not consented to suit

 under 42 U.S.C. § 1981); Tenn. Code Ann. § 9-8-307(f) (Tennessee does not consent to federal

 suit).

          Plaintiff Montgomery responds that TDCS has no immunity because of an exception to

 Eleventh Amendment immunity created by Ex parte Young, 209 U.S. 123 (1908). The Supreme

 Court in Ex parte Young did create an exception to Eleventh Amendment immunity; however, this

 exception is limited to actions brought by a plaintiff against a state official in his official capacity

 seeking prospective equitable relief to prevent future federal constitutional or statutory violations.

 Boler, 865 F.3d at 412 (citing S & M Brands, Inc. v. Cooper, 527 F.3d 500, 507 (6th Cir. 2008)).

 That exception does not apply here. Boler, 865 F.3d at 412 ("the [Ex parte Young] doctrine does

 not extend to retroactive relief or claims for money damages"); see also Drinkard v. Tenn. Dep't

 of Children's Servs., No. 2:08-CV-005, 2008 WL 2609166, at *2 (E.D. Tenn. June 26, 2008)

 (dismissing complaint against TDCS on Eleventh Amendment grounds where complaint sought




Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 10 of 35 PageID #: 1759
 only money damages against TDCS). Montgomery does not seek equitable relief against TDCE.

 Rather, he seeks only monetary damages against TDCS. Eleventh Amendment immunity applies

 in this situation.   Consequently, this Court lacks subject matter jurisdiction to consider

 Montgomery's claims brought against TDCS under 42 U.S.C. §§ 1981 and 1983. Counts Two and

 Four of the Complaint will be dismissed with prejudice pursuant to Fed. R. Civ. P. 12(b)(1).

        Plaintiffs bring no other federal claims against TDCS. Plaintiffs have asserted several state

 law claims against TDCS, to wit, malicious prosecution, defamation, negligent infliction of

 emotional distress, and intentional infliction of emotional distress. When a Court has dismissed all

 claims over which it has original jurisdiction, it may decline to exercise supplemental jurisdiction

 over related state law claims. 28 U.S.C. § 1367(c)(3). "'Generally, if the federal claims are

 dismissed before trial, . . . the state claims should be dismissed as well.'" Harper v. Auto Alliance

 Int'l, 392 F.3d 195, 210 (6th Cir. 2004) (quoting Taylor v. First of Am. Bank–Wayne, 973 F.2d

 1284, 1287 (6th Cir.1992)). Plaintiffs' state law claims raise questions of immunity under

 Tennessee law for state and municipal entities and for state employees. Tennessee courts are better

 positioned than this Court to address these important matters of Tennessee law. Accordingly, the

 Court will decline to exercise supplemental jurisdiction over the state law claims and will dismiss

 these state law claims without prejudice.

        B.      Hamilton County District Attorney General's Office's Motion to Dismiss

                1.      Background

        Before discussing Plaintiffs claims against the Hamilton County District Attorney

 General's office, the Court would note that Plaintiffs refer to this Defendant in the caption of their

 Amended Complaint as "Hamilton County District Attorney's Office"; however, in the body of the

 Amended Complaint, Plaintiffs refer to this Defendant as "Hamilton County District Attorney




Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 11 of 35 PageID #: 1760
 General Office" and sometimes as "HCDAGO." [See Amended Complaint ¶ 11, Doc. 128]. The

 Court recognizes that all three of these names refer to the same entity. And, as indicated previously,

 the Court will refer to this Defendant by the shorthand, "HCDAGO." More important to this

 discussion though, the Court takes judicial notice that the formal name of the Hamilton County

 District Attorney General's Office is the District Attorney General's Office for the 11th Judicial

 District of Tennessee. 5 The formal legal name of this entity is important because it clearly

 communicates that it is a subdivision of the State of Tennessee, not an arm of city or county

 government. As will be evident below, HCDAGO's status as a subdivision of Tennessee state

 government is important to the determination of Plaintiffs' claims against this entity.

          Now with respect to Plaintiffs' claims, in Count Three of the Amended Complaint,

 Montgomery and Nayadley bring claims against HCDAGO under 42 U.S.C. § 1983 alleging

 HCDAGO "depriv[ed] them of their constitutional rights of, among others, . . . due process,

 freedom from false arrest, freedom from malicious prosecution, freedom from unreasonable

 seizure, [and] freedom from abuse of process. . . ." [Amended Complaint ¶ 228]. Montgomery and

 Nayadley allege they were arrested without probable cause and that, without due process, they

 were unreasonably prosecuted for failure to report child abuse because the assault, which occurred

 in Gatlinburg, Tennessee, on December 22, 2015, "did not qualify as child sexual abuse or child

 abuse [as defined by Tennessee law] and thus was not reportable." [Id. ¶ 257, see also Count

 Three, generally]. Montgomery and Nayadley also allege in Count Three that HCDAGO "further

 acted with conscious disregard and grossly unreasonably in publishing on September 16, 2016 to




 5
  "The court may judicially notice a fact that is not subject to reasonable dispute because it: (1) is generally known
 within the trial court's territorial jurisdiction; or (2) can be accurately and readily determined from sources whose
 accuracy cannot reasonably be questioned." Fed. R. Evid. 201(b). The Court notes that HCDAGO does not
 challenge its appearance before this Court on the basis of Plaintiffs' failure to properly identify it as the District
 Attorney General's Office for the 11th Judicial District of Tennessee.



Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 12 of 35 PageID #: 1761
 third parties … [a] [r]eport which aired inaccurate and untrue facts about both Montgomery and

 Nayadley all while a criminal prosecution was pending and did so outside a judicial forum." [Id.

 ¶ 258].

                  2.     Montgomery's and Nayadley's Claims against HCDAGO Brought
                         Under 42 U.S.C. § 1983

           HCDAGO moves to dismiss all claims brought against it for, among other reasons, lack of

 subject matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1). [Doc. 133]. HCDAGO asserts it is

 an arm of the State of Tennessee and is thus entitled to sovereign immunity under the Eleventh

 Amendment. Montgomery and Nayadley assert that HCDAGO is a "municipal entity [that] does

 not enjoy absolute immunity." [Pls.' Resp. at 6, Doc. 140]. Montgomery and Nayadley are correct

 in stating that municipal entities are not immune from suit under 42 U.S.C. § 1983; however, they

 provide no support for the contention that HCDAGO is a municipal entity as opposed to a state

 entity.

           As HCDAGO observes, the Tennessee state legislature divided the State of Tennessee into

 thirty-one judicial districts. Tenn. Code Ann. § 16-2-506. Some judicial districts contain several

 counties while others in the urban centers of Tennessee, such as the eleventh judicial district, are

 comprised of only one county. Id. The eleventh judicial district, as established by state statute,

 encompasses only Hamilton County. Tenn. Code Ann. § 16-2-506(11)(A) ("The eleventh judicial

 district consists of the county of Hamilton.") State law provides for the establishment of district

 attorney generals in the judicial districts assigned by Tenn. Code Ann. § 16-2-506. See Tenn. Code

 Ann. § 16-2-508(a).

           The Court concludes that HCDAGO is a subdivision of the State of Tennessee. See also

 Sentell v. Tennessee, No. 3:12-cv-593, 2013 WL 3820021, at *2 (E.D. Tenn. July 23, 2013)

 (Varlan, J.) (holding district attorneys general in Tennessee are state officials; a suit brought




Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 13 of 35 PageID #: 1762
 against a district attorney general in his official capacity is a suit against the State; and the State is

 entitled to Eleventh Amendment immunity for a claim brought against it under 42 U.S.C. § 1983);

 see also State v. Spradlin, 12 S.W.3d 432, 437 (Tenn. 2000) ("the trial court made a factual finding

 that the State (acting through the district attorney general's office….")).

         As previously discussed, a subdivision of the State of Tennessee is immune from suit under

 Section 1983 pursuant to the Eleventh Amendment. Consequently, this Court lacks subject matter

 jurisdiction to hear Plaintiffs' Section 1983 claim, and it will be dismissed with prejudice under

 Fed. R. Civ. P. 12(b)(1).

         Plaintiffs have asserted no other federal claims against HCDAGO. The Amended

 Complaint does allege several state law claims against HCDAGO, to wit, negligence, false arrest

 and false imprisonment, malicious prosecution, abuse of process, defamation, negligent infliction

 of emotional distress, intentional infliction of emotional distress, and selective prosecution.

 Plaintiffs Bonita Montgomery, Janet Nayadley, and Amelia Jarvis have also brought claims under

 state law for loss of consortium. For reasons discussed above, the Court will dismiss without

 prejudice these state law claims against HCDAGO.

         C.      The Hamilton County Department of Education and Rick Smith's Motion to
                 Dismiss

                 1.      Background

         In Count One, Plaintiffs Montgomery, Nayadley, and Jarvis bring a claim against HCDE

 and against Rick Smith in his individual and official capacities under 42 U.S.C. § 1981. They

 allege that "HCDE intentionally, through Rick Smith, acted in concert with Pinkston and [T]DCS.

 HCDE and Rick Smith used inaccurate and false information to suspend, transfer, and demote

 Montgomery, Nayadley, and Jarvis in violation of their contract with HCDE." [Amended




Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 14 of 35 PageID #: 1763
 Complaint ¶189]. Plaintiffs allege these actions were motivated by their race and their gender. [Id.

 ¶¶ 102-140, 190-99]. Plaintiffs further allege:

        The actions of the defendants violated clearly established and well-settled rights to
        make and enforce contracts being protected from the intentional assertion of false
        and inaccurate facts to justify suspension, transfer, demotion and termination while,
        in the case of Montgomery, similarly situated Caucasians were treated differently
        under the exact same contract.

        Further, the actions of the defendants violated clearly established and well-settled
        rights to make and enforce contracts being protected from the intentional assertion
        of false and inaccurate facts to justify suspension, transfer, demotion and
        termination while, in the case of Nayadley and Jarvis, similarly situated African-
        Americans were treated differently under the exact same contract.

 [Id. ¶¶ 202-203].

                2.      Montgomery's, Nayadley's, and Jarvis' Claims against HCDE and Rick
                        Smith Brought Under 42 U.S.C. § 1981

        HCDE and Rick Smith move jointly to dismiss Plaintiffs' claims against them pursuant to

 Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon which relief can be granted. [Doc. 137].

 HCDE and Rick Smith assert that this Section 1981 claim is the only federal claim brought against

 them. They further argue that Plaintiffs' Section 1981 claim should be dismissed because 42 U.S.C.

 § 1983 is the exclusive mechanism for asserting rights against state actors protected by 42 U.S.C.

 § 1981. The Court agrees.

        Plaintiffs have not brought a Section 1983 claim against HCDE and/or Smith in the

 Amended Complaint. Plaintiffs caption Count One of the Amended Complaint, "VIOLATION OF

 42 U.S.C. § 1981 BY HCDE AND RICK SMITH (AS TO MONTGOMERY, NAYADLEY, AND

 JARVIS)." [Id. at p. 29]. Nowhere in the body of Count One do Plaintiffs reference Section 1983;

 they refer exclusively to Section 1981. [See Id. ¶¶ 187-204].

        The Court further notes that Plaintiffs have not responded to HCDE and Smith's argument

 that the Amended Complaint is facially deficient because it does not state a Section 1983 claim




Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 15 of 35 PageID #: 1764
 against them. Rather, Plaintiffs' response simply ignores this argument and proceeds as if a Section

 1983 claim had been stated. Having failed to address this argument in their brief, they have waived

 opposition to it. Johnson v. Apple, Inc., No. 3:13-cv-204, 2014 WL 4076148, at *1 (S.D. Ohio

 Aug. 14, 2014) ("Based upon Johnson's failure to address any of the arguments advanced by Apple,

 it appears that he has waived opposition to Apple's motion [to dismiss filed pursuant to Fed. R.

 Civ. P. 12(b)(6) for failure to state a claim].") 6

          Beyond Plaintiffs' waiver for failure to respond, the Court finds HCDE and Rick Smith's

 substantive position to be meritorious. Section 1983 is the exclusive federal remedy for violations

 of rights guaranteed by Section 1981 when a party seeks damages against a state actor in his official

 or individual capacities. Grinter v. Knight, 532 F.3d 567, 576 (6th Cir. 2008) ("'[T]he express

 action at law provided by § 1983 for the deprivation of any rights, privileges, or immunities secured

 by the Constitution and laws, provides the exclusive federal damages remedy for the violation of

 the rights guaranteed by § 1981 when the claim is asserted against a state actor in his official

 capacity") (quoting Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 735 (1989)); see also

 McCormick v. Miami Univ., 693 F.3d 654, 661 (6th Cir. 2012) ("§ 1983 is the exclusive mechanism

 to vindicate violations of § 1981 by an individual state actor acting in his individual capacity.") 7

 The Court concludes this claim brought against HCDE and against Smith in both his official and


 6
   See also Porter v. Louisville/Jefferson Cnty. Metro Gov't, No. 3:12-cv-829-CRS, 2017 WL 3485062, at *3 (W.D.
 Ky. Aug. 11, 2017) ("'[A] non-moving party waives an argument by failing to address the argument in [his]
 response brief.''') (quoting Keys v. Dart Container Corp., No. 1:08-cv-00138-JHM, 2012 WL 2681461, at *7 (W.D.
 Ky. July 6, 2012)); Lee v. Wilson Cnty. Jail, Lebanon, No. 16-5981, 2017 WL 2819220, at* 1 (6th Cir. Mar. 31,
 2017) ("Having failed to address the merits of defendants' summary-judgment motion, Lee has waived any challenge
 to the district court's order granting that motion."); Correa v. Rubin Lublin TN, PLLC, No. 15-2135, 2015 WL
 5232081, at *3 (W.D. Tenn., Sept. 8, 2015) (Plaintiff's failure to address dispositive argument raised in a motion to
 dismiss amounts to a waiver of the issue).
 7
   See also Anderson v. Dickerson, Case No. 5:16-cv-71-KKC, 2016 WL 4015176, at *2 (E.D. Ky. July 26, 2016)
 ("Section 1983 is the exclusive damages remedy for violations of rights guaranteed by Section 1981"); Russell v.
 City of Detroit, No. 16-cv-11857, 2018 WL 2045957, at *5 (E.D. Mich. May 2, 2018) (same); Bryant v. City of
 Memphis, No. 2:14-cv-02122-JTF-cgc, 2014 WL 11515516, at * 5 (W.D. Tenn. Oct. 3, 2014) ("when a state
 actor is the alleged violator, § 1983 is the exclusive remedy for violations of § 1981.")



Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 16 of 35 PageID #: 1765
 individual capacities under Section 1981 must be dismissed with prejudice for failure to state a

 claim pursuant to Fed. R. Civ. P. 12(b)(6).

         Plaintiffs bring no other federal claims against HCDE and Rick Smith; however, the

 Amended Complaint alleges several state law clams against HCDE and Smith, to wit, negligence;

 breach of contract; age, race, and gender discrimination in violation of Tenn. Code Ann. § 4-21-

 401, et seq.; defamation; negligent infliction of emotional distress; and intentional infliction of

 emotional distress. Bonita Montgomery, Janet Nayadley, and Amelia Jarvis have also brought

 claims under state law for loss of consortium. The Court will dismiss without prejudice the state

 law claims against HCDE and Rick Smith.

         D.       Hamilton County District Attorney General Pinkston's Motion to Dismiss

                  1.       Background

         In Count Three of the Amended Complaint, Montgomery, Nayadley, and Jarvis 8 bring

 various claims under 42 U.S.C. § 1983 against Hamilton County District Attorney General

 Pinkston. They allege Pinkston violated "their constitutional rights of, among others, to [sic] due

 process, freedom from false arrest, freedom from malicious prosecution, freedom from

 unreasonable seizure, freedom from abuse of process, and freedom for which Pinkston is jointly

 and individually liable." [Amended Complaint ¶ 228]. Specifically, Montgomery and Nayadley

 allege Pinkston acted with "conscious disregard" of their rights and with "grossly unreasonable

 conduct" by having a criminal summons issued against them, by subsequently indicting them, and

 by prosecuting them "for a crime it was impossible for them to commit." [Id. ¶¶ 235-36].




 8
   Count Three is entitled ""COUNT THREE - VIOLATION OF 42 U.S.C. § 1983 BY HCDAGO AND PINKSTON
 (AS TO MONTGOMERY AND NAYADLEY)." [Amended Complaint at p. 35, Doc. 128]. Thus, it would appear
 that Count Three is brought by Montgomery and Nayadley only. However, in the body of Count Three, there are
 some references to Jarvis, and Count Three asks for damages on behalf of Jarvis. [Id. ¶ 264]. To the extent that the
 Court can discern Jarvis' claims, the Court will address them.



Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 17 of 35 PageID #: 1766
 "Montgomery and Nayadley suffered damage through loss of employment, loss of benefits, and a

 criminal record which prevents them from obtaining employment in their chosen profession." [Id.

 ¶ 239]. Pinkston engaged in extra-judicial statements, including the September 16, 2016 report,

 which will impair Montgomery's ability to obtain future employment. [Id. ¶¶ 250, 258]. Plaintiffs

 also allege "defendants violated clearly established and well-settled rights to make and enforce

 contracts [sic] being protected from the intentional assertion of false and inaccurate facts to justify

 suspension, transfer, demotion and termination while, in the case of Montgomery, similarly

 situated Caucasians were treated differently under the exact same contract." [Id. ¶ 262].

                2.      Claims Against Pinkston in His Official Capacity Brought Under 42
                        U.S.C. § 1983

        Paragraph nine of the Amended Complaint states that Defendant Pinkston "is sued in his

 individual and official capacity [sic]." [Id. ¶ 9, Doc. 128]. A claim against a government employee

 in his official capacity constitutes a claim against the governmental entity itself and cannot be

 maintained independently from the claim against the governmental entity. Kentucky v. Graham,

 473 U.S. 159 (1985); Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994). Thus, a suit against

 Pinkston in his official capacity is a suit against HCDAGO. As previously discussed, HCDAGO

 is entitled to immunity under the Eleventh Amendment for all claims brought under Section 1983.

 For that reason, the Court will dismiss this claim with prejudice.

                3.      Montgomery's, Nayadley's, and Jarvis' Claims Against Pinkston in His
                        Individual Capacity Brought Under 42 U.S.C. § 1983

        Plaintiffs bring several causes of action against Pinkston in his individual capacity in Count

 Three of the Amended Complaint—all under the umbrella of 42 U.S.C. § 1983. Section 1983 does

 not—in and of itself—create independent substantive legal rights; rather, this statute simply

 provides a vehicle by which a person may recover damages for a violation of rights secured to him




Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 18 of 35 PageID #: 1767
 by federal law. Radvansky v. City of Olmstead Falls, 395 F.3d 291, 302 (6th Cir. 2005); Pyles v.

 Raisor, 60 F.3d 1211, 1215 (6th Cir. 1995).

        Plaintiffs allege that Pinkston committed several violations of different rights, and they

 aggregate these claims in Count Three. The Court found it challenging to identify each

 constitutional deprivation alleged against Pinkston and then to connect each such claim with

 relevant facts among those strewn across the 5 pages and 36 paragraphs of Count Three of the

 Amended Complaint. Nevertheless, the Court made a diligent effort.

        To bring a claim under Section 1983, a plaintiff must satisfy two requirements: (1) that the

 defendants were acting under color of state law when; (2) they caused plaintiff a deprivation of a

 right, privilege, or immunity secured to him by the United States Constitution or other federal law.

 Gregory v. Shelby Cnty., Tenn., 220 F.3d 433, 441 (6th Cir. 2000); Baker v. Hadley, 167 F.3d

 1014, 1017 (6th Cir. 1999); Valot v. Se. Local Sch. Dist. Bd. of Educ., 107 F.3d 1220, 1225 (6th

 Cir. 1997). Plaintiffs satisfy the first requirement: the parties do not dispute that Pinkston acted

 under color of law at all times relevant to this lawsuit. The Court will examine the second

 requirement in the following sections.

                        a)     Montgomery's and Nayadley's Fourth Amendment Claims of
                               False Arrest, Abuse of Process and Malicious Prosecution

        Montgomery and Nayadley assert that Pinkston violated the Fourth Amendment through

 commission of false arrest, abuse of process and malicious prosecution. More specifically, they

 allege that Pinkston—in furtherance of his position that Montgomery and Nayadley had violated

 the Tennessee child abuse/child sexual abuse reporting law—took the following actions: (1)

 Pinkston caused them to receive a summons to Hamilton County Juvenile Court; (2) he sought an

 indictment against them in Hamilton County Criminal Court; and (3) he criminally prosecuted

 them. The Court notes that claims alleging constitutional deprivations for false arrest, abuse of




Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 19 of 35 PageID #: 1768
 process, and malicious prosecution are properly brought under the Fourth Amendment. See, e.g.,

 Tunne v. Paducah Police Dept., No. 5:08CV-188-R, 2010 WL 323547, at *14 (W.D. Ky Jan. 21,

 2010). The Fourth Amendment applies to the states through the Due Process Clause of the

 Fourteenth Amendment. Mapp v. Ohio, 367 U.S. 643, 650 (1961); Thomas v. Cohen, 304 F.3d

 563, 569 (6th Cir. 2002). Count Three of the Amended Complaint does not reference the Fourth

 or Fourteenth Amendments, nor does it explicitly state any other constitutional amendment or

 federal statute which supplies the substantive right that Plaintiffs contend Pinkston has denied

 them. Paragraph 2—which is an introductory paragraph in the 420-paragraph Amended

 Complaint—is the sole paragraph in the entire document that references either the Fourth and

 Fourteenth Amendments as a basis for jurisdiction for any of the claims asserted. 9 The Court feels

 compelled to note that, in amending the complaint, Plaintiffs ignored the Court's February 2018

 order directing them to plead each cause of action in a separate count—identifying the statutory or

 common law basis for each cause of action, and the facts upon which each cause of action is based.

 [Feb. 23, 2018 Order, Doc. 125]. Instead, Plaintiffs leave it to the Court to search through a 73-

 page pleading to try to find the constitutional amendment or federal statute that gives them a right

 to assert federal causes of action for false arrest, abuse of process and malicious prosecution.

 Through a process of elimination, the Court assumes that Plaintiffs rely upon the Fourth and

 Fourteenth Amendments to support their Section 1983 claims of wrongful arrest, abuse of process,

 and malicious prosecution.




 9
   "This action is brought under the laws of the State of Tennessee, and pursuant to 42 U.S.C. § 1981, 1983, the
 Fourth and Fourteenth Amendments to the Constitution of the United States of America, and the common and
 statutory laws of the State of Tennessee to redress the violation by the Defendants of, among other things, the
 Plaintiffs' rights secured by the Fourth and Fourteenth Amendments to the Constitution of the United States."
 [Amended Complaint ¶ 2, Doc. 128].




Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 20 of 35 PageID #: 1769
          In response, Pinkston asserts prosecutorial immunity with respect to each of these claims.10

 "'A claim of prosecutorial immunity may be asserted in a Rule 12(b)(6) motion to dismiss.'" Nouri

 v. Cnty. of Oakland, 615 F. App'x. 291, 301 (6th Cir. 2015) (quoting Barr v. Gee, 437 F. App'x

 865, 876 (11th Cir. 2011) (per curiam)). A prosecutor enjoys absolute immunity for functions

 which are "intimately associated with the judicial phase of the criminal process." Van de Kamp v.

 Goldstein, 555 U.S. 335, 341 and 345 (2009); see also Howell v. Sanders, 668 F.3d 344, 349-50

 (6th Cir. 2012) ("'[T]he critical inquiry is how closely related is the prosecutor's challenged activity

 to his role as an advocate intimately associated with the judicial phase of the criminal process'")

 (quoting Ireland v. Tunis, 113 F.3d 1435, 1443 (6th Cir. 1997)). "[T]he test for determining if

 absolute immunity is appropriate turns on the 'nature of the function performed, not the identity of

 the actor who performed it.'" Eldridge v. Gibson, 332 F.3d 1019, 1020 (6th Cir. 2003) (quoting

 Buckley v. Fitzsimmons, 509 U.S. 259, 269 (1993)). Absolute immunity for a prosecutor "reflects

 'a balance' of 'evils.'" Van de Kamp, 555 U.S. at 340 (quoting Gregoire v. Biddle, 177 F.2d 579,

 581 (2d Cir. 1949) (Hand, C.J.). As the Supreme Court explained,

          The "public trust of the prosecutor's office would suffer" were the prosecutor to
          have in mind his "own potential" damages "liability" when making prosecutorial
          decisions—as he might well were he subject to § 1983 liability. [Imbler v.
          Pachtman, 424 U.S. 409] at 424, 96 S. Ct. 984. This is no small concern, given the
          frequency with which criminal defendants bring such suits, id., at 425, 96 S.Ct. 984
          ("[A] defendant often will transform his resentment at being prosecuted into the
          ascription of improper and malicious actions to the State's advocate"), and the
          "substantial danger of liability even to the honest prosecutor" that such suits pose
          when they survive pretrial dismissal, ibid.; see also ibid. (complex, close, fair-trial
          questions "often would require a virtual retrial of the criminal offense in a new
          forum, and the resolution of some technical issues by the lay jury"). A "prosecutor,"
          the Court noted, "inevitably makes many decisions that could engender colorable
          claims of constitutional deprivation. Defending these decisions, often years after
          they were made, could impose unique and intolerable burdens upon a prosecutor


 10
   The Court has assumed, for purposes of analysis only, that the Amended Complaint stated all elements of these
 three causes of action. The Court need not address Pinkston's other arguments for dismissal since these claims will
 be dismissed based on the defense of prosecutorial immunity.



Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 21 of 35 PageID #: 1770
        responsible annually for hundreds of indictments and trials." Id., at 425–426, 96 S.
        Ct. 984.

 Van de Kamp, 555 U. S. at 342; see also Burns v. Reed, 500 U.S. 478, 494 (1991) ("[a]bsolute

 immunity is designed to free the judicial process from the harassment and intimidation associated

 with litigation") (emphasis omitted). "'[T]he safeguards built into the judicial system tend to reduce

 the need for private damages actions as a means of controlling unconstitutional conduct.'" Burns,

 500 U.S. at 492 (quoting Butz v. Economou, 438 U.S. 478, 512 (1978)).

        Issuing process to make an arrest, seeking indictments to begin a prosecution, and engaging

 in prosecutions are fundamental functions of a prosecutor entitling them to absolute immunity.

 Buckley, 509 U.S. at 269 (a state prosecutor has absolute immunity for the initiation and pursuit of

 a criminal prosecution, including presentation of the state's case at trial) (citing Imbler v.

 Pachtman, 424 U.S. 409 (1976)); see also Howell, 668 F.3d at 349 ("prosecutor's decision to

 initiate a prosecution, including the decision to file a criminal complaint or seek an arrest warrant,

 is protected by absolute immunity"); Adams v. Hanson, 656 F.3d 397, 402 (6th Cir. 2011) (listing

 functions for which a prosecutor enjoys absolute immunity including preparing and filing

 documents unsworn by the prosecutor in order to obtain an arrest warrant and seeking an

 indictment from a grand jury); Holloway v. Brush, 220 F.3d 767, 775 (6th Cir. 2000)

 ("Prosecutorial immunity extends to a prosecutor's decision to file a criminal complaint and seek

 an arrest warrant and the presentation of these materials to a judicial officer") (internal citation

 omitted).

        Despite what appears to be Pinkston's well-founded assertion of prosecutorial immunity,

 Plaintiffs have raised several arguments disputing absolute, prosecutorial immunity. First,

 Plaintiffs rely on Anderson v. Creighton, 483 U.S. 635 (1987) to argue Pinkston is not entitled to

 prosecutorial immunity. [Pls.' Resp. at 9-12, Doc. 146]. Creighton does not address absolute




Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 22 of 35 PageID #: 1771
 immunity for prosecutorial actions. Creighton addresses whether an FBI agent was entitled to

 qualified immunity from civil liability for conducting a warrantless search. Creighton is inapposite

 to this Court's analysis of prosecutorial immunity as it applies to Pinkston.

        Second, Plaintiffs argue that Pinkston "violated his fiduciary duty not to prosecute the

 innocent" pursuant to Tennessee Supreme Court Rule 8, RPC 3.8(1)(a), (d) and (f), and that this

 breach of the duty "destroys any claim to immunity. . . ." [Pls.' Resp. at 13, Doc. 146]. Plaintiffs

 offer no authority to support this theory of liability. Recognizing breach of "fiduciary duty" as an

 exception to prosecutorial immunity would effectively eviscerate such immunity. This Court will

 not adopt such an imaginative and impractical exception to prosecutorial immunity. And indeed,

 the Tennessee Supreme Court never intended that a violation of its Rules of Professional Conduct

 would form the basis for a civil cause of action. In the preamble to the Rules, the Tennessee

 Supreme Court wrote:

        Violation of a Rule should not itself give rise to a cause of action against a lawyer
        nor should it create any presumption in such a case that a legal duty has been
        breached. In addition, violation of a Rule does not necessarily warrant any other
        nondisciplinary remedy, such as disqualification of a lawyer in pending litigation.
        The Rules are designed to provide guidance to lawyers and to provide a structure
        for regulating conduct through disciplinary agencies. They are not designed to be a
        basis for civil liability. Furthermore, the purpose of the Rules can be subverted
        when they are invoked by opposing parties as procedural weapons. The fact that a
        Rule is a just basis for a lawyer's self-assessment, or for sanctioning a lawyer under
        the administration of a disciplinary authority, does not imply that an antagonist in
        a collateral proceeding or transaction has standing to seek enforcement of the Rule.
        Nevertheless, in some circumstances, a lawyer's violation of a Rule may be relevant
        in determining whether there was also a breach of the applicable standard of
        conduct.

 See Tenn. Sup. Ct. R. 8, Preamble ¶ 21. If Plaintiffs believe that Pinkston breached Rule 3.8 of

 the Rules of Professional Conduct, there are procedures by which Plaintiffs and their counsel can

 assert that violation; however, there is no basis to use that alleged breach as leverage to support a

 civil cause of action.




Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 23 of 35 PageID #: 1772
             Third, Plaintiffs argue that Pinkston has no prosecutorial immunity because he

 "egregiously and unreasonably ignored [T]DCS's definition of child sexual abuse as well as

 statutory requirements of reporting child sexual abuse." 11 [Pls.' Resp. at 9, Doc. 146]. Again,

 Plaintiffs have cited no authority that Pinkston was bound by TDCS' definition of child sexual

 abuse. More importantly—and as discussed previously—to determine whether a prosecutor is

 clothed with absolute immunity for certain conduct, the Court examines whether the prosecutor

 was acting within the scope of his prosecutorial duties as an advocate for the State, not whether he

 acted reasonably in doing so. Ireland v. Tunis, 113 F.3d 1435, 1447 (6th Cir. 1997) ("That [the

 plaintiff] ascribes impure and malicious motives to the prosecutors is of no consequence, for

 absolute immunity provides complete protection from judicial scrutiny of the motives for the

 prosecutors' actions"); see also Adams, 656 F.3d at 405 ("'a prosecutor's allegedly improper motive

 alone is not enough to defeat absolute immunity, so long as the general nature of his actions falls

 within the scope of his duties as an advocate for the state'") (quoting Cady v. Arenac Cnty, 574

 F.3d 334, 341 (6th Cir. 2009)). That Pinkston's interpretation of the statute at issue was ultimately

 found to be incorrect is of no consequence to the application of absolute immunity. Prosecutorial

 functions—such as issuing a summons to require a person to come to court on criminal charges,

 seeking an indictment from a grand jury, and prosecuting a person based on an interpretation of a

 criminal statute—are basic responsibilities of a prosecutor as an advocate for the State. These

 functions are essential requirements of the judicial phase of criminal prosecution. See e.g., Ireland,

 113 F.3d at 1447 (prosecutors have absolute immunity for filing criminal complaint, seeking an

 arrest warrant, and presenting charging documents to judge). Were prosecutors subject to civil

 liability every time they failed to obtain a conviction after initiating prosecution, the criminal



 11
      The quoted section is a heading in which the first letter of each word, except articles, is capitalized.



Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 24 of 35 PageID #: 1773
 justice system would grind to a halt under the sheer weight of the resultant civil lawsuits.

         Moreover, the Court does not agree with Plaintiffs' assertion that Pinkston's interpretation

 of the Tennessee statute requiring reporting of child sexual abuse was unreasonable or entirely

 misplaced. To fully understand Plaintiffs' argument, it is necessary to examine the relevant

 Tennessee statutes. Pinkston indicted Montgomery and Nayadley for failure to report child sexual

 abuse in violation of Tenn. Code Ann. § 37-1-615. [See Montgomery, No. 298399, slip op. at 1].

 Tenn. Code Ann. § 37-1-605 (a) requires that teachers and school officials, among others, "who

 know[] or [have] reasonable cause to suspect that a child has been sexually abused [to] report such

 knowledge or suspicion to the [Tennessee Department of Children's Services] in the manner

 prescribed in subsection (b)." Subsection (b)(1) provides in relevant part,

         [e]ach report of known or suspected child sexual abuse pursuant to this section shall
         be made immediately to the local office of the [Tennessee Department of Children's
         Services] responsible for the investigation of reports made pursuant to this section
         or to the judge having juvenile jurisdiction or to the office of the sheriff or the chief
         law enforcement official of the municipality where the child resides.

 See Tenn. Code Ann. § 37-1-605(b)(1) (emphasis added). Under Tenn. Code Ann. § 37-1-615(a),

 failure to report child abuse, if required by Tenn. Code Ann. § 37-1-605, is a misdemeanor. 12

         Pinkston interpreted the statute to mean that Montgomery and Nayadley were under a legal

 obligation to report the sexual assault of the minor to one of the following agencies: (1) the

 Hamilton County office of TDCS; (2) the Hamilton County juvenile court judge; (3) the Hamilton

 County Sheriff; or (4) the chief law enforcement official for the municipality where the student

 resided. The statute requires that appropriate reporting take place where the child resides. So,

 even though the assault took place in Sevier County, the reporting needed to take place where the



 12
   Tenn. Code Ann. § 37-1-615(a) states, "[a]ny person required to report known or suspected child sexual abuse
 who knowingly and willfully fails to do so, or who knowingly and willfully prevents another person from doing so,
 commits a Class A misdemeanor."



Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 25 of 35 PageID #: 1774
 minor resided at the time, i.e., Hamilton County.

        Plaintiff argues that the Tennessee statute did not impose any reporting requirement on

 them because the juvenile who was sexually assaulted did not meet the definition of "child" as set

 forth in the statute. Plaintiffs' argument rests upon Tenn. Code Ann. §§ 37-1-602 which defines

 "child sexual abuse" in four separate subsections, to wit:

        •   Tenn. Code Ann. § 37-1-602(a)(3)(A) requires that the victim of abuse be under
            13 years old.

        •   Tenn. Code Ann. § 37-1-602(a)(3)(B) also requires that the victim of abuse be
            under 13 years old.

        •   Tenn. Code Ann. § 37-1-602(a)(3)(C) does not explicitly include any age
            limitation for the victim.

        •   Tenn. Code Ann. § 37-1-602(a)(3)(D) requires that the victim of sexual abuse
            be between 13 and 17 years of age and that perpetrator of the abuse must be "a
            parent, guardian, relative, person residing in the child's home, or other person
            responsible for the care and custody of the child. . . ."

        The freshman basketball player injured in the December 22, 2015, assault was older than

 thirteen but still a minor. [Montgomery, No. 298399, slip op. at 2.] Pinkston conceded that

 subsections A, B and D of Tenn. Code Ann. § 37-1-602(a)(3) did not apply; however, he

 maintained that the reporting requirement was triggered by subsection C of the statute. Since

 subsection C did not set forth a specific age limitation, Pinkston took the position that it applied to

 all minors, not just those under the age of 13.

        The Hamilton County Criminal Court considered this issue as a matter of first impression

 and reached a different conclusion—finding that Subsection C implicitly included the requirement

 that the victim of abuse must be under the age of thirteen. [Montgomery, Case No. 298399, slip

 op. at 4]. The court reasoned, "even though the language of subsection (a)(3)(C) is unconditional

 with respect to age, the logical effect of the conditions of age in the other three subsections is to




Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 26 of 35 PageID #: 1775
 make the definition in subsection (a)(3)(C) also conditional on age." [Id.]. In reaching this decision,

 the criminal court judge court also concluded that—had the "under 13" age limitation not applied—

 Pinkston would have been justified in bringing criminal charges against Montgomery for failing

 to report the sexual assault in Hamilton County "where the child resides." [Id. at 6]. Pinkston's

 reliance on Tenn. Code Ann. § 37-1-602(a)(3) proved to be misplaced; however, the position he

 took was not entirely illogical or unreasonable. Although this Court believes that the criminal court

 judge correctly decided the issue, it is conceivable that different jurists endeavoring to plumb the

 meaning of the same statute could arrive at different conclusions.

         Regardless, this Court concludes that Pinkston acted within the scope of his function as a

 prosecutor when he examined the criminal statute at issue, initiated prosecution, and prosecuted

 Montgomery and Nayadley for failure to report an incident of child abuse/child sexual abuse. 13

 Although the Hamilton County Criminal Court Judge disagreed with Pinkston's interpretation of

 the statute—ultimately dismissing the criminal charges—Pinkston was clothed in absolute

 immunity in the exercise of his prosecutorial functions. For the reasons set forth above, the Court

 will dismiss with prejudice Montgomery's and Nayadley's claims brought against Pinkston for this

 conduct.

                           b)       Montgomery's and Nayadley's Fourth Amendment Claims
                                    Against Pinkston For Malicious Prosecution Based on
                                    Pinkston's Statements to the Press and Public

         As indicated in the recitation of facts above, Pinkston made a number of statements to

 members of the media about the investigation of the Ooltewah high school basketball team sexual

 assault incident as well as other allegations concerning the school's basketball program and the



 13
   Plaintiffs do not make a distinction in the Amended Complaint or their arguments between "child abuse" and
 "child sexual abuse." The Court finds for purposes of the absolute immunity analysis, any difference between the
 two terms is irrelevant.



Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 27 of 35 PageID #: 1776
 conduct of school officials. Montgomery and Nayadley claim that his statements support a Fourth

 Amendment claim for malicious prosecution.

        A prosecutor is not entitled to absolute immunity for a Fourth Amendment malicious

 prosecution claim arising from statements the prosecutor made at a press conference. Buckley v.

 Fitzsimmons, 509 U.S. 259, 277-78 (1993). Nevertheless, to the extent that Montgomery and

 Nayadley seek to bring such a claim against Pinkston on the basis of statements he made to the

 press and in his September 2016 report, Plaintiffs fail to state a viable claim.

        Plaintiffs contend that the allegedly false statements Pinkston made "inflamed" the public

 against them, but Plaintiffs do not allege that these statements caused them prejudice in the

 prosecution Pinkston brought against them. By comparison, in Buckley v. Fitzsimmons, 509 U.S.

 259, 276-277 (1993), the plaintiff alleged that the prosecutor made false statements about him and

 released a mug shot of him at a press conference which "inflamed the populace of DuPage County

 against him, thereby defaming him, resulting in deprivation of his right to a fair trial, and causing

 the jury to deadlock rather than acquit." (Internal citations omitted).

        Whatever public statements Pinkston made about Montgomery and Nayadley before and

 during his prosecution of them, such statements obviously did not prejudice the Hamilton County

 Criminal Court Judge—indeed, that judge dismissed the criminal charges against them. And, no

 jury was ever prejudiced or inflamed by Pinkston's statements because the case never reached a

 jury. In other words, Pinkston's public statements had no effect on the actual prosecution of the

 case or the outcome of that prosecution.

        Consequently, to the extent Plaintiffs are asserting a malicious prosecution claim arising

 from Pinkston's public statements to the press and public, such claim will be dismissed for failure

 to state a claim upon which relief can be granted.




Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 28 of 35 PageID #: 1777
                         c)      Montgomery's, Nayadley's and Jarvis' Fourteenth Amendment
                                 Claims Against Pinkston for Deprivation of a Property Interest
                                 Without Due Process of Law

         Employing a very liberal interpretation of the Amended Complaint, it appears to the Court

 that Montgomery, Nayadley, and Jarvis are attempting to assert a claim against Pinkston under the

 Fourteenth Amendment for a deprivation of a property interest without due process of law.

 Plaintiffs allege Pinkston violated their due process rights by making false statements about them

 orally and in writing, thereby causing HCDE and Superintendent Smith to take adverse

 employment actions against them.

         The Fourteenth Amendment prohibits state actors from depriving persons of life, liberty,

 or property without due process of law. Crosby v. Univ. of Kentucky, 863 F.3d 545, 552 (6th Cir.

 2017), cert. denied 138 S. Ct. 741 (2018); Quinn v. Shirey, 293 F.3d 315, 319 (6th Cir. 2002). To

 establish a procedural due process claim for deprivation of property under the Fourteenth

 Amendment, a plaintiff must establish that: (1) he possessed a property interest; (2) the defendant

 deprived him of that property interest; and (3) the defendant, a state actor, did not give the plaintiff

 adequate procedural rights prior to the deprivation. Albrecht v. Treon, 617 F.3d 890, 894 (6th Cir.

 2010); Women's Med. Prof'l Corp. v. Baird, 438 F.3d 595, 611 (6th Cir. 2006); Hines v. Town of

 Vonore, 912 F. Supp. 2d 628, 643 (E.D. Tenn. 2012) (Varlan, J.). The Court will assume, for

 purposes of this argument, that Plaintiffs did have a property interest in their employment with

 HCDE.

         The Court finds Plaintiffs have not established the second element of this claim (i.e., the

 defendant deprived plaintiff of the property interest). While Plaintiffs may have experienced the

 deprivation of a property interest, Pinkston was not the person responsible for depriving them of

 that interest. Plaintiffs allege that Pinkston's statements influenced HCDE's decisions, but Pinkston




Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 29 of 35 PageID #: 1778
 was not Plaintiffs' employer and was not in a position to suspend, transfer, demote, or "de facto

 terminate" Plaintiffs.

        In an effort to establish a controlling nexus between Pinkston and HCDE, Plaintiffs allege

 that Pinkston acted "in concert" with HCDE and Smith in their decision to suspend Plaintiffs.

 However, this statement is merely conclusory. The Amended Complaint provides no facts to

 establish that Pinkston had authority to make or influence HCDE's employment decisions relating

 to Plaintiffs—whether those decisions related to suspension, discipline, demotion, transfer,

 termination, or a pre-decision notice and opportunity to be heard.

        Plaintiffs have failed to state a plausible claim against Pinkston for a deprivation of a

 property interest in violation of the Fourteenth Amendment. Consequently, this claim will be

 dismissed with prejudice pursuant to Fed. R. Civ. P. 12(b)(6). It is unnecessary to address the other

 bases for Pinkston's motion to dismiss this claim.

                          d)    Montgomery's, Nayadley's, and Jarvis' Fourteenth
                                Amendment Due Process Claims Against Pinkston for
                                Deprivation of a Liberty Interest Without Due Process of Law

        Again, employing a very liberal interpretation of the Amended Complaint, it appears that

 Plaintiffs are alleging a loss of a liberty interest without due process of law in violation of the

 Fourteenth Amendment. Plaintiffs allege Pinkston published false statements about them—

 damaging their reputations and good names—which caused HCDE and Smith to take adverse

 employment actions against them without due process of law. Plaintiffs also allege that these false

 statements will prevent them from obtaining future employment.

        A person has a liberty interest under the Fourteenth Amendment to one's good name,

 reputation, honor, and integrity. Crosby, 863 F.3d at 555; Quinn, 293 F.3d at 319. But defamation

 of one's good name and reputation is not, by itself, sufficient to invoke Fourteenth Amendment




Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 30 of 35 PageID #: 1779
 protections. Crosby, 863 F.3d at 555; Quinn, 293 F.3d at 319 (citing Paul v. Davis, 424 U.S. 693,

 711-12 (1976) (holding police distribution of flyer identifying plaintiff as an "active shoplifter"—

 thereby defaming plaintiff and impairing his ability to secure future employment—did not state a

 constitutional claim against police chief for deprivation of a liberty interest under the Fourteenth

 Amendment.)

          There is no constitutional claim for simple defamation. See Paul v. Davis, 424 U.S. 693

 (1976); Quinn, 293 F.3d at 320. Rather, an additional requirement must be met, to wit, damage to

 reputation must be accompanied by the contemporaneous alteration of a right or status previously

 recognized under state law. Crosby, 863 F.3d at 555; Quinn, 293 F.3d at 319. That additional

 requirement may be met where an employee alleges termination from employment in connection

 with damage to one's good name or reputation; however, such a claim has only been recognized

 when brought against the employer—not a third party. 14 If an "'employee shows that he has been

 stigmatized by the voluntary, public dissemination of false information in the course of a decision

 to terminate his employment, due process requires the employer to afford him an opportunity to

 clear his name.'" Quinn, 293 F.3d at 320 (quoting Chilingirian v. Boris, 882 F.2d 200, 205 (6th Cir.

 1989); see also Bd. of Regents v. Roth, 408 U.S. 564, 573 (1972)). In order to establish that he is

 entitled to a name-clearing hearing, the plaintiff must show the following five factors:

          First, the stigmatizing statements must be made in conjunction with the plaintiff's
          termination from employment. . . . Second, a plaintiff [must show] . . . the employer
          has alleged . . . [more than] merely improper or inadequate performance,
          incompetence, neglect of duty or malfeasance. . . . Third, the stigmatizing
          statements or charges must be made public. Fourth, the plaintiff must claim that the
          charges made against him were false. Lastly, the public dissemination must have
          been voluntary.

 14
    See e.g., Crosby, 863 F.3d 545 (action brought by professor against university and university officials); Stringfield
 v. Graham, 212 F. App'x 530 (6th Cir. 2007) (per curiam) (action brought by tenured professor against university,
 Board of Regents, and Dean of Nursing School); Ludwig v. Bd. of Trs. of Ferris State Univ., 123 F.3d 404 (6th Cir.
 1997) (coach brought claim against university Board of Trustees); Burkhart v. Randles, 764 F.2d 1196 (6th Cir.
 1985) (action brought by public employees against employer County Clerk).



Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 31 of 35 PageID #: 1780
 Quinn, 293 F.3d at 320 (brackets added) (second and third ellipses added) (quoting Brown v. City

 of Niota, 214 F.3d 718, 722–23 (6th Cir. 2000)); see also Crosby, 863 F.3d at 555.

         If the plaintiff establishes the five factors discussed above, he is then entitled to a name-

 clearing hearing. Quinn, 293 F.3d at 320; Ludwig, 123 F.3d at 410. Importantly, it is the denial of

 the name-clearing hearing, not the alleged defamation, that causes the deprivation of the liberty

 interest without due process. Crosby, 863 F.3d at 555; Quinn, 293 F.3d at 320. An employee

 must request from his employer a name-clearing hearing in order to prevail on a Fourteenth

 Amendment claim for loss of a liberty interest without due process of law. Quinn, 293 F.3d at

 321-24; see also Stringfield v. Graham, 212 F. App'x 530, 540 (6th Cir. 2007) ("We have

 consistently held that a failure of the plaintiff to request a name-clearing hearing bars due

 process claims for violations of a liberty interest.") A plaintiff's failure to specifically allege in

 his complaint that he requested a name-clearing hearing which his employer denied will result in

 dismissal of that claim. Quinn, 293 F.3d at 324.

         The Court has found no case in the Sixth Circuit in which an employee brought a Fourth

 Amendment due process claim for damage to one's good name and reputation accompanied with

 loss of current employment where the employee brought that claim against someone other than the

 employer. Again, the Amended Complaint is devoid of allegations that Pinkston had authority to

 make employment decisions concerning Montgomery, Nayadley, or Jarvis—or that Pinkston could

 have provided them a name-clearing hearing if one had been requested. The Amended Complaint

 is also devoid of allegations that Plaintiffs actually asked Pinkston for a name-clearing hearing

 and that Pinkston denied such a request.

         For those reasons, the Court concludes Plaintiffs have not stated a claim against Pinkston

 for deprivation of a liberty interest without due process based on stigmatization of their good




Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 32 of 35 PageID #: 1781
 names in connection with HCDE's and Smith's adverse employment decisions. Consequently, this

 claim will be dismissed with prejudice. The Court finds it unnecessary to address the other bases

 raised by Pinkston to dismiss this claim.

         Furthermore, to the extent that any Plaintiffs attempt to assert a procedural due process

 claim for loss of a liberty interest in connection with the loss of future job opportunities, that claim

 also fails. Stigmatization of one's reputation in connection with employment termination must be

 based on a contemporaneous job loss, not the loss of future employment opportunities. Siegert v.

 Gilley, 500 U.S. 226, 233-34 (1991) (finding future employment opportunities were not a protected

 liberty interest under the Fourteenth Amendment in a claim brought by a plaintiff alleging damage

 to reputation by his former employer); see also Mertik v. Blalock, 983 F.2d 1353, 1262-63 (6th

 Cir. 1993) (interpreting Siegert to hold that "a stigma to reputation that affects only future

 employment opportunities does not give rise to a protected liberty interest.") The Court will also

 dismiss this claim with prejudice.

                                 e)      Other Claims Brought Against Pinkston

         In their response to Pinkston's Motion to Dismiss, Plaintiffs argue that Pinkston deprived

 them of equal protection in violation of their Fourteenth Amendment rights. [Pls.' Resp. at 18, Doc.

 146]. The Amended Complaint makes no reference to an "equal protection" claim. It simply was

 not pled. Plaintiffs did not raise a constitutional claim of deprivation of equal protection against

 Pinkston in the Amended Complaint, and they cannot do so in their response to the motion to

 dismiss.

         The Amended Complaint alleges several state law claims against Pinkston, to wit,

 negligence, false arrest and false imprisonment, malicious prosecution, abuse of process,

 defamation, negligent infliction of emotional distress, intentional infliction of emotional distress,




Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 33 of 35 PageID #: 1782
 and selective prosecution. Plaintiffs Bonita Montgomery, Janet Nayadley, and Amelia Jarvis have

 also brought claims under state law for loss of consortium. The Court declines to retain

 supplemental jurisdiction over these state law claims and will dismiss them without prejudice.

 V.     Conclusion

        For the reasons stated in this Memorandum Opinion, Defendants' motions to dismiss will

 be granted in that: (1) all federal claims will be dismissed with prejudice; and (2) the Court will

 decline supplemental jurisdiction of all state law claims and dismiss those claims without

 prejudice.

        Specifically, the Court will ORDER that:

        1.      The Tennessee Department of Children's Services' Motion to Dismiss [Doc. 135]
                will be GRANTED. The Court will DISMISS WITH PREJUDICE the claims
                brought against TDCS under 42 U.S.C. §§ 1981 and 1983, and the Court will
                DISMISS WITHOUT PREJUDICE all claims brought against TDCS under
                Tennessee state law.

        2.      The Hamilton County District Attorney General's Office's Motion to Dismiss
                [Doc. 133] will be GRANTED. The Court will DISMISS WITH PREJUDICE
                the claims against HCDAGO brought under 42 U.S.C. § 1983, and the Court will
                DISMISS WITHOUT PREJUDICE all claims against HCDAGO brought under
                Tennessee state law.

        3.      The Hamilton County Department of Education and Rick Smith's Motion to
                Dismiss [Doc. 137] will be GRANTED. The Court will DISMISS WITH
                PREJUDICE the claims against HCDE and Smith brought under 42 U.S.C. §
                1981, and the Court will DISMISS WITHOUT PREJUDICE all claims against
                HCDE and Smith brought under Tennessee state law.

        4.      Hamilton County District Attorney General Pinkston's Motion to Dismiss [Doc.
                131] will be GRANTED. The Court will DISMISS WITH PREJUDICE the
                claims against Pinkston in his official and individual capacities brought under 42
                U.S.C. §§ 1981 and 1983, and the Court will DISMISS WITHOUT
                PREJUDICE all claims against Pinkston brought under Tennessee state law.




Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 34 of 35 PageID #: 1783
       ENTER.


                                          /s/ Christopher H. Steger
                                          UNITED STATES MAGISTRATE JUDGE




Case 1:17-cv-00172-CHS Document 151 Filed 03/26/19 Page 35 of 35 PageID #: 1784
